DETAILED ACTION
This office action is a response to an application filed on 05/19/2021, in which claims 1-30 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 18-19 and 29-30 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by AWADIN et al. (hereinafter, “AWADIN”; WO 2020068251).  
In response to claims 1 and 29, 
AWADIN teaches an apparatus for wireless communication at a user equipment (UE), comprising: a memory; and 
at least one processor coupled to the memory and configured to: communicate with a base station operating in a sub-band frequency division duplexing (FDD) mode (paragraph 107, using FDD with available or unavailable DL or UL subbands explicitly teaches using subband frequency with FDD mode for communication, paragraph 227 teaches using a base station, paragraph 229, communicating by a base station explicitly teaches a UE communicate with a base station, paragraph 241 teaches using a memory and a processor by a UE);
receive downlink transmissions within one or more resource bandwidths (RBWs) of an active bandwidth part (BWP) (paragraph 108, UL subbands/BWPs and DL subbands/BWP are equated to BWP parts, paragraph 109, providing an UE with available Dl-subbands is interpreted as receiving downlink transmission with one or more resource BWPs of active BWPs or subbands); and 
monitor for a control transmission from the base station within the one or more RBWs of the active BWP (paragraph 109, providing to an UE with a list of possible subbands available by a gNB is read as using a control transmission form a base station within the one or more subbands of the active subbands or BWPs, paragraph 101 and 111, conducting LBT (as explained in paragraph 101) and carrying signal  in DL subbands associated with LBT is interpreted as the UE monitors a control transmission form the base station within one or more RBWs of the active BWPs).
In response to claim 18, 
AWADIN teaches further comprising a transceiver coupled to the at least one processor (paragraph 241 teaches this limitation).
In response to claim 19 and 30, 
AWADIN teaches an apparatus for wireless communication at a base station (BS), comprising: a memory; and at least one processor coupled to the memory and configured to (paragraph 273 and 275 together teaches this limitation):
communicate with a user equipment (UE) while operating in a sub-band frequency division duplexing (FDD) mode (paragraph 107, using FDD with available or unavailable DL or UL subbands explicitly teaches using subband frequency with FDD mode for communication, paragraph 227 teaches using a base station, paragraph 229, communicating by a base station explicitly teaches this limitation);
 transmit downlink transmissions within one or more resource bandwidths (RBWs) of an active bandwidth part (BWP) (paragraph 108, UL subbands/BWPs and DL subbands/BWP are equated to BWP parts, paragraph 109, providing a UE with available Dl-subbands is interpreted as transmitting downlink transmissions within one or more resource bandwidths (RBWs) of an active bandwidth part (BWP)); and 
configure the UE to monitor for a control transmission from the base station within the one or more RBWs of the active BWP (paragraph 109, providing to an UE with a list of possible subbands available by a gNB is read as configuring by a base station a control transmission form a base station within the one or more subbands of the active subbands or BWPs, paragraph 101 and 111, conducting LBT (as explained in paragraph 101) and carrying signal in DL subbands associated with LBT is interpreted as the UE monitors a control transmission form the base station within one or more RBWs of the active BWPs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 20 are rejected under 35 U.S.C 103 (a) as being unpatentable over AWADIN et al. (hereinafter, “AWADIN”; WO 2020068251) in view of SU et al. (hereinafter, “SU”; WO 2020222458).
In response to claims 2, 20, 
AWADIN does not teach explicitly about claims 2 and 20.
SU teaches wherein the one or more RBWs correspond with usable bandwidth (BW) of the active BWP (paragraph 806, subbands with BWPs is equated to usable bandwidth of active bandwidth), the active BWP being in a sub-band full duplex (SBFD) slot (paragraph 807 is interpreted as using subband with FDD), and
wherein the usable BW does not include frequency resources used for guard band and uplink transmission (fig. 69, element “system bandwidth”, paragraphs 822 and 823, predefined bandwidth is equated to usable BWPs for uplink transmission, using a guard band between two subbands or having a predefined subbands within a frequency range of bandwidth part (BWP) explicitly teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify AWADIN to use one or more RBWs correspond with usable bandwidth (BW) of the active BWP and wherein the usable BW does not include frequency resources used for guard band and uplink transmission as taught by SU because it would allow using 5G communication procedure in an Internet of Thing (IoT) network. 
In response to claim 3, 
AWADIN in view of SU teaches wherein the control transmission corresponds to one or more control resource sets (CORESETs) configured by the base station (paragraph 88, RRC or RRC+MAC is equated to control transmission, different bandwidths are equated to resource sets, allocating subband by CORESET explicitly teaches the control transmission corresponds to one or more control resource sets (CORESETs)).
Claims 4, 7 and 21 are rejected under 35 U.S.C 103 (a) as being unpatentable over AWADIN et al. (hereinafter, “AWADIN”; WO 2020068251) in view of SU et al. (hereinafter, “SU”; WO 2020222458) and in further view of Takeda et al. (hereinafter, “Takeda”; 11432365B2).
In response to claim 4, 
AWADIN and SU don’t teach explicitly about claim 4.
Takeda teaches wherein to monitor for the control transmission from the base station within the one or more RBWs of the active BWP, the at least one processor coupled to the memory is further configured to: monitor for the one or more CORESETs configured by the base station within the active downlink BWP during monitoring occasions (column 5,lines 4-19, mapping PDCCH (or DCI) in a CORESET is read as CORESET/CORESETs is configured by a base station, column 6, lines 12-28, teaches a UE monitors one or more CORESET, activated BWP is interpreted as active downlink BWP).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify AWADIN and SU to monitor for the one or more CORESETs configured by the base station within the active downlink BWP during monitoring occasions as taught by Takeda because it would allow properly controlling CORESET for downlink channels based on transmission configuration indicator (TCI) sates of the CORESET sets.  
In response to claims 7 and 21, 
AWADIN and SU don’t teach explicitly about claims 7 and 21.
Takeda teaches wherein the at least one processor coupled to the memory is further configured to: receive a configuration of one or more control resource sets (CORESETs) for each of the one or more RBWs (column 5, lines 4-18, resource unit is equated to one or more RBWs of CORESETs, DCI is equated to configuration for CORESET, monitoring DCIs by a terminal is interpreted as receiving configuration for CORESET); 
determine one or more monitoring occasions of the CORESET that fall partially or completely outside of an active RBW of the one or more RBWs (column 6, lines 12-28, monitoring the CORESET for activated BWPs is read as determining resource unit or RBWs of the CORESET that fall partially or completely outside of an active RBW of the one or more RBWs); and 
ignore the one or more monitoring occasions of the CORESET that fall partially or completely outside of the active RBW of the one or more RBWs (column 6, lines 4-11,having one bandwidth active at a given time is read as using an active BWP, configuring BWP #1 and BWP #2 that don’t overlap is interpreted as having resource unit or RBWs those are completely outside of the active RBWs of one or more RBWs, column 6, line 12-28, monitoring a CORESET for active BWP is interpreted as the UE ignores the resource unit or RBWs those are outside of an active BWPs of one or more BWPs).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify AWADIN  and SU to receive a configuration of one or more control resource sets (CORESETs) for each of the one or more RBWs, determine one or more monitoring occasions of the CORESET that fall partially or completely outside of an active RBW of the one or more RBWs and to ignore the one or more monitoring occasions of the CORESET that fall partially or completely outside of the active RBW of the one or more RBWs as taught by Takeda because it would allow properly controlling CORESET for downlink channels based on transmission configuration indicator (TCI) sates of the CORESET sets.  
Claims 8-9 and 22-24 are rejected under 35 U.S.C 103 (a) as being unpatentable over AWADIN et al. (hereinafter, “AWADIN”; WO 2020068251) in view of SU et al. (hereinafter, “SU”; WO 2020222458) in view of Takeda et al. (hereinafter, “Takeda”; 11432365B2) and in further view of LIU et al. (hereinafter, “LIU”; WO 2020075775). (For citation purpose, examiner has used English translation of WO 2020075775. The publication date of WO 2020075775 is April/16/2020. Therefore, it qualifies as a prior art under 35 U.S.C 103 (a)).
In response to claim 8 and 22,
AWADIN, SU and Takeda don’t teach explicitly about claims 8 and 22.
LIU teaches wherein the configuration comprises a bitmap of frequency domain resources that corresponds to resource blocks (RBs) in the RBW (paragraph 206, assigned resource block is interpreted as using frequency domain resources, RBs is also interpreted as RBW, paragraph 207, bit string is equated to bitmap, and using a bit string for indicating RIV by a base station explicitly teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify AWADIN, SU and Takeda to a bitmap of frequency domain resources that corresponds to resource blocks (RBs) in the RBW as taught by LIU because it would allow efficient wireless communication.  
In response to claim 9 and 23,
AWADIN, SU and Takeda don’t teach explicitly about claims 9 and 23.
LIU teaches wherein the UE receives search space configurations of one or more search space (SS) sets in a RBW and a SS set that defines monitoring occasions of a CORESET in the RBW (paragraph 99, PRB is equated to RBW, defining common search space with location and number of PRB explicitly teaches using SE sets in a RBW and having a CORESET in RBWs CORESET for (type 0 PDCCH), search space is read as using one or more SS set of CORESET, paragraph 206, detecting DCI format 0-0 in any common set space set teaches receiving search space configuration set in a RBW).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify AWADIN, SU and Takeda to use a UE that receives search space configurations of one or more search space (SS) sets in a RBW and a SS set that defines monitoring occasions of a CORESET in the RBW as taught by LIU because it would allow efficient wireless communication.  
In response to claim 24,
AWADIN, SU and Takeda don’t teach explicitly about claim 24.
LIU teaches wherein the at least one processor coupled to the memory is further configured to: transmit the bitmap for frequency domain resources of a control resource set (CORESET) associated with the BWP(paragraph 99, PRB is equated to frequency domain resources of CORESET,  paragraph 107, setting common CORESET in a BWP explicitly teaches associating the BWP with CORESET, paragraph 207, bit string is equated to bitmap, and using a bit string for indicating RIV by a base station explicitly teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify AWADIN, SU and Takeda to transmit the bitmap for frequency domain resources of a control resource set (CORESET) associated with the BWP as taught by LIU because it would allow efficient wireless communication.  

Allowable Subject Matter
Claims 5-6, 10-17 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2020068251……………..paragraphs 88, 101 and 107-109.
WO 2020075775………………paragraphs 99 and 206-207.
WO 2020222458………………..paragraphs 806-8-7 and 822-823.
 US Patent 11432365……………..columns 5-6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466        

/DIANE L LO/Primary Examiner, Art Unit 2466